Christina A. Rankin, Esq.
Traci N. Bunkers, Esq.
Guess & Rudd P.C.
1029 W. 3rd Avenue, Suite 400
Anchorage, Alaska 99501
(907) 793-2200 Telephone
(907) 793-2299 Facsimile
E-mail: crankin@guessrudd.com
E-mail: tbunkers@guess.rudd.com

Attorneys for Olgoonik Construction Services, LLC

                      IN THE UNITED STATES DISTRICT COURT

                             FOR THE DISTRICT OF ALASKA

MONIKA SWITZER                               )
                                             )
                      Plaintiff,             )
                                             )      United States District Court No.
vs.                                          )      Case No. 3:21-cv-___________
                                             )
OLGOONIK CONSTRUCTION                        )
SERVICES, LLC., ,                            )      Superior Court Case No.
                                             )      Case No. 3AN-21-04180 CI
                      Defendant.             )
                                             )

                     NOTICE OF REMOVAL AND REQUEST
               FOR COSTS AND FEES ASSOCIATED WITH REMOVAL

               Pursuant to 28 U.S.C. §§ 1331, 1441 and 1446, defendant Olgoonik

Construction Services, LLC (“Olgoonik”), by and through its attorneys, Guess & Rudd

P.C., hereby removes to this court the state court action described below and hereby

requests reimbursement from plaintiff of all costs and fees associated with removal of the

state court action for the reasons described herein.

Notice of Removal
Monika Switzer v. Olgoonik Construction Services, LLC., Case No. Case No. 3:21-cv-_________
Page 1 of 8

          Case 3:21-cv-00078-SLG Document 1 Filed 03/31/21 Page 1 of 8
          1.       Introduction

                   On January 19, 2021, plaintiff Monika Switzer (“Plaintiff”) filed suit

against Olgoonik in the Superior Court for the State of Alaska, Third Judicial District at

Anchorage, entitled Monika Switzer v. Olgoonik Construction Services, LLC, Case No.

3AN-21-04180 CI (hereinafter “the Complaint”). 1 In her Complaint, plaintiff raises

claims under the Fair Labor Standards Act of 1938, 29 U.S.C. § 201, et seq., 29 U.S.C. §

206(d), 29 U.S.C. § 215(a)(3) (the “FLSA”) and Title VII of the Civil Rights Act of 1964,

42 U.S.C. § 2000e-2(a)(1) and 42 U.S.C. § 2000e-3(a) ( “Title VII”). 2

                   The Complaint alleges that Olgoonik violated the FLSA by improperly

classifying plaintiff as an exempt employee and failing to pay her overtime. 3 The

Complaint also alleges that Olgoonik further violated the FLSA by paying plaintiff a

lower salary than her male counterparts for the same work and by retaliating against

plaintiff “by having her job duties reduced to the point that she could no longer enjoy the



1
  The state court case referenced herein relates to a previously-removed action stemming from a
substantially similar Complaint filed by plaintiff on April 20, 2020, wherein plaintiff also raised
claims against Olgoonik under the FLSA. That action, Case No. 3:20-cv-00265-HRH, was
dismissed without prejudice by Judge Holland on January 5, 2021 because the underlying state
court action (Case No. 3AN-20-05971 CI) had been dismissed by Judge Peter Ramgren of the
Superior Court for the State of Alaska, Third Judicial District at Anchorage prior to removal on
September 28, 2020, due to plaintiff’s failure to serve Olgoonik. Olgoonik tendered the prior
Notice of Removal to the District Court in an abundance of caution so as to avoid missing any
relevant removal deadline.
2
    See Exhibit A, Complaint at pp. 3-5.
3
    See id. at p. 3.

Notice of Removal
Monika Switzer v. Olgoonik Construction Services, LLC., Case No. Case No. 3:21-cv-_________
Page 2 of 8

               Case 3:21-cv-00078-SLG Document 1 Filed 03/31/21 Page 2 of 8
terms and conditions of her employment.” 4 Plaintiff also claims that Olgoonik violated

Title VII by “fail[ing] to pay her in an amount equal to her male counterparts” and by

allegedly retaliating against her for complaining about her rate of pay. 5 Plaintiff seeks

unpaid overtime dating back to her 2017 date of hire, wages “in an amount equal” to her

male counterparts, which she estimates to be $61,000 per year; “compensable and

punitive damages, plus any penalties;” reinstatement or liquidated damages “equal to

what she would have earned had she not been constructively terminated from her

employment;” and attorney’s fees. 6

                      The District Court has jurisdiction pursuant to 28 U.S.C. § 1331 and 28

U.S.C. § 1441(a). This Notice of Removal is filed within the 30-day window provided

under 28 U.S.C. § 1446(b), as Olgoonik was served with the Summons and Complaint, on

or about March 22, 2021. Olgoonik has, simultaneously with this filing, also filed its

Notice of Removal in the Superior Court for the State of Alaska, Third Judicial District at

Anchorage.




4
    Id. at pp. 3-4.
5
    Id. at pp. 4-5.
6
    Id. at p. 6.

Notice of Removal
Monika Switzer v. Olgoonik Construction Services, LLC., Case No. Case No. 3:21-cv-_________
Page 3 of 8

              Case 3:21-cv-00078-SLG Document 1 Filed 03/31/21 Page 3 of 8
       2.      Argument

               A.     The Court Has Original Jurisdiction
                      Because the Complaint Raises a Federal Question

               Pursuant to 28 U.S.C. § 1331, “The district courts shall have original

jurisdiction of all civil actions arising under the Constitution, laws, or treaties of the

United States.”

               Plaintiff’s Complaint raises claims under the FLSA and Title VII—both

federal laws. District courts within the Ninth Circuit have routinely held that they

maintain federal question jurisdiction pursuant to 28 U.S.C. § 1331 over FLSA claims. 7

Likewise, the Ninth Circuit has also found federal question jurisdiction for claims brought




7
  Webster v. Pub. Sch. Emples. of Wash., Inc., 247 F.3d 910, 913 (9th Cir. 2001) (“Webster filed
a complaint in the Superior Court of Washington for King County against PSE claiming overtime
wages under the FLSA [state law]. [Defendant] removed the case to the United States District
Court for the Western District of Washington, which had jurisdiction pursuant to 28 U.S.C. §
1331 (federal question)”); Grosz v. Farmers Ins. Exch., 2010 U.S. Dist. LEXIS 137748, at *2 (D.
Or. Nov. 9, 2010) (“The court has federal question jurisdiction for the First Claim arising under
FLSA under 28 USC § 1331…”); Whitlock v. Am. Family Mut. Ins. Co., 2016 U.S. Dist. LEXIS
5290, at *1-2 (D. Or. Jan. 15, 2016) (“This court has federal question jurisdiction over the FLSA
claim pursuant to 28 USC § 1331 and supplemental jurisdiction over the state law claim pursuant
to 29 USC §1367. “); Gessele v. Jack in the Box, Inc., 2013 U.S. Dist. LEXIS 51941, at *42 (D.
Or. Jan. 28, 2013) (“The FLSA claims confer jurisdiction in this court under 28 USC § 1331.”)


Notice of Removal
Monika Switzer v. Olgoonik Construction Services, LLC., Case No. Case No. 3:21-cv-_________
Page 4 of 8

            Case 3:21-cv-00078-SLG Document 1 Filed 03/31/21 Page 4 of 8
under Title VII. 8 This court has also specifically found federal question jurisdiction to

exist over Title VII claims. 9

               Given that the Complaint implicates questions of federal law related to

federal acts, it is facially evident from the Complaint that the lawsuit is subject to removal

on the basis of federal question jurisdiction.

               B.     This Court Has Original Jurisdiction Under 28 U.S.C. § 1441

               This court also has original jurisdiction over plaintiff’s FLSA claims under

28 U.S.C. § 1441(a), and, thus, removal is appropriate.

               28 U.S.C. § 1441(a) provides,

               Except as otherwise expressly provided by Act of Congress, any civil
               action brought in a State court of which the district courts of the
               United States have original jurisdiction, may be removed by the
               defendant or the defendants, to the district court of the United States
               for the district and division embracing the place where such action is
               pending.

               29 U.S.C. § 216(b) of the FLSA provides that an action "may be maintained

. . . in any Federal or State court of competent jurisdiction." In Breuer v. Jim's Concrete

of Brevard, Inc., 538 U.S. 691, 123 S. Ct. 1882 (2003), the Supreme Court upheld the




8
 Lum v. City & Cty. of Honolulu, 963 F.2d 1167, 1168 (9th Cir. 1992), as amended (June 15,
1992).
9
 Rush v. Dep't of Health & Soc. Servs., No. 3:16-CV-00233-SLG, 2019 WL 2346628, at *4 (D.
Alaska June 3, 2019) (“The Court has federal question jurisdiction pursuant to 28 U.S.C. § 1331,
as Ms. Rush's remaining claims arise under Title VII of the Civil Rights Act of 1964.”)


Notice of Removal
Monika Switzer v. Olgoonik Construction Services, LLC., Case No. Case No. 3:21-cv-_________
Page 5 of 8

          Case 3:21-cv-00078-SLG Document 1 Filed 03/31/21 Page 5 of 8
defendant’s removal of an action involving an FLSA claim under the provisions of §

1441(a) and § 216(b). The Supreme Court stated:

                  The FLSA provides that an action "may be maintained . . . in any
                  Federal or State court of competent jurisdiction," § 216(b), and the
                  district courts would in any event have original jurisdiction over
                  FLSA claims under 28 USC § 1331 [28 USCS § 1331], as "arising
                  under the Constitution, laws, or treaties of the United States," and §
                  1337(a), as "arising under any Act of Congress regulating
                  commerce." Removal of FLSA actions is thus prohibited under §
                  1441(a) only if Congress expressly provided as much. 10

                  Because plaintiff’s FLSA claims vest this court with original jurisdiction,

removal is appropriate under 28 U.S.C. § 1441(a).

          3.      Request for Reimbursement

                   Should the court find that jurisdiction over the state court action is

appropriate, Olgoonik respectfully requests that the court order plaintiff to reimburse

Olgoonik for all costs and fees related to removal of the underlying action.

                   After removing plaintiff’s initial April 2020 Complaint to this court on

October 16, 2020, out of an abundance of caution, the court dismissed the matter without

prejudice on January 5, 2021, on the basis that plaintiff’s action was not properly before

the court. 11 The court found that the matter had been previously dismissed by the

Superior Court for the State of Alaska, Third Judicial District at Anchorage due to


10
     Breuer v. Jim's Concrete of Brevard, Inc., 538 U.S. 691, 694, 123 S. Ct. 1882, 1884 (2003).
11
     Order of Dismissal, Case No. 3:20-cv-00265-HRH, Docket No. 15.


Notice of Removal
Monika Switzer v. Olgoonik Construction Services, LLC., Case No. Case No. 3:21-cv-_________
Page 6 of 8

               Case 3:21-cv-00078-SLG Document 1 Filed 03/31/21 Page 6 of 8
plaintiff’s failure to serve Olgoonik. 12 Now, three months later, plaintiff has filed a

substantially similar action against Olgoonik that also implicates federal question

jurisdiction and obliges Olgoonik to remove the matter, for a second time.

                  Olgoonik would not have been responsible for the fees and costs of

removing a second state court action for a second time but for plaintiff’s failure to

properly serve Olgoonik. Olgoonik should not be forced to incur additional costs and

fees associated with removal a second time when its first filing was made in good faith in

an abundance of caution. Accordingly, Olgoonik respectfully requests that, should the

court find that it has jurisdiction over the state court action, the court order plaintiff to

reimburse Olgoonik all costs and fees associated with removing the instant action to this

court.

         4.      Conclusion

                 Because plaintiff’s claims implicate federal law, and the provisions of the

FLSA vest this court with original jurisdiction under 28 U.S.C. § 1441(a), removal is

appropriate. Olgoonik respectfully requests that this court assume full jurisdiction over

this lawsuit. Olgoonik further respectfully requests that, should the court find that it has

jurisdiction over the state court action, the court order plaintiff to reimburse Olgoonik for

all costs and fees associated with removal.




12
     Order to Show Cause, Case No. 3:20-cv-00265-HRH, Docket No. 12.

Notice of Removal
Monika Switzer v. Olgoonik Construction Services, LLC., Case No. Case No. 3:21-cv-_________
Page 7 of 8

              Case 3:21-cv-00078-SLG Document 1 Filed 03/31/21 Page 7 of 8
                    DATED at Anchorage, Alaska, 31st day of March, 2021.

                                                             GUESS & RUDD P.C.
                                                             Attorneys for
                                                             Olgoonik Construction Services, LLC


                                                             By:      /s Christina A. Rankin
                                                                   Christina A. Rankin, AK Bar No. 0306034
                                                                   Traci N. Bunkers, AK Bar No. 1810081


CERTIFICATE OF SERVICE

I hereby certify that on the 31st day of March,
2021, I e-mailed a true and correct copy of the
foregoing document to:

Isaac Zorea, Esq.
P.O. Box 210434
Anchorage, AK 99521
eyedz@gci.net

Guess & Rudd P.C.


By:       /s/ Christina A. Rankin
\\gr1\sys\DATA\6786\1\Pleadings\Re-Filed Lawsuit\01 Notice of Removal (USDC).doc




Notice of Removal
Monika Switzer v. Olgoonik Construction Services, LLC., Case No. Case No. 3:21-cv-_________
Page 8 of 8

              Case 3:21-cv-00078-SLG Document 1 Filed 03/31/21 Page 8 of 8
